MADDOX, Justice
(dissenting).
I must respectfully dissent from the majority’s decision to deny the Alabama Alcoholic Beverage Control Board’s petition for writ of certiorari. The opinion of the Court of Civil Appeals is in direct conflict with this Court’s opinion in Ex parte State of Alabama Alcoholic Bev. Control Bd., 654 So.2d 1149 (Ala.1994), as well as the United States Supreme Court’s opinion in United States v. Halper, 490 U.S. 435,109 S.Ct. 1892,104 L.Ed.2d 487 (1989). I agree with the analysis set forth in the dissenting opinion of Judge Crawley. Furthermore, Judge Thigpen in his dissent correctly interpreted Ex parte State of Alabama Alcoholic Bev. Control Bd., supra. Therefore, I would grant certiorari review, and I would reverse the judgment of the Court of Civil Appeals, on the grounds set forth in those dissents.